498 P.2d 1335 (1972)
John C. SPENCER, Appellant,
v.
The STATE of Nevada, Respondent.
No. 6752.
Supreme Court of Nevada.
June 29, 1972.
J. Rayner Kjeldsen, Reno, for appellant.
Robert List, Atty. Gen., Carson City, Roland W. Belanger, Dist. Atty., Lovelock, for respondent.

OPINION
PER CURIAM:
Convicted of robbery, appellant first assigns as error the district court's refusal to change venue from Pershing County, where the crime occurred, to some place *1336 where there are more members of appellant's race. "[A] jury verdict violates the equal protection clause of the Fourteenth Amendment only if it can be shown that members of the appellant's race were excluded systematically from jury duty." Collins v. State, 88 Nev. 168, 170, 494 P.2d 956, 957 (1972). Here, the fact no members of appellant's race were on the jury resulted, not from their systematic exclusion, but from appellant's decision to commit a crime in a county where only one resides.
Appellant also contends he was denied his Sixth Amendment right to counsel at a confrontation shortly after his arrest, but before he was charged. The right he claims does not exist. Kirby v. Illinois, 406 U.S. 682, 92 S. Ct. 1877, 32 L. Ed. 2d 411 (1972); Baker v. State, 88 Nev. ___, 498 P.2d 1310 (1972). Other assignments of error are equally without merit.
Since counsel for the appellant was appointed by the district court to handle this appeal, we direct that court to compensate counsel as provided by NRS 7.260.
Affirmed.
ZENOFF, C.J., and BATJER, MOWBRAY, THOMPSON and GUNDERSON, JJ., concur.